DETAILED ACTION
Amendment submitted August 4, 2022 has been considered by examiner. Claims 1-6, 8-10 and 12-20 are pending. 


ALLOWANCE
Claims 1-6, 8-10 and 12-20 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claim 1:
“wherein configuring further comprising obtaining statistics associated with the input data and returning through an interface an estimated time to complete processing of the application based on the statistics and based on a total thread number for the threads and a total server number for the servers; initiating, by the one or more computer processors, the threads on servers in combinations; wherein each thread asynchronously performs processing in a parallel comprising: obtaining a unique entry from the queue; marking the unique entry as being addressed within the queue; processing the input data associated with the unique entry using the input parameter values; storing results obtained from the processing in a data store; and obtaining a next unique entry from the queue and iterating back to the marking with the next unique entry as the unique entry until each entry in the queue is marked as being addressed”.

With respect to Independent Claim 10:
“asynchronously processing workers on servers in parallel, wherein asynchronously processing further comprising determining a total number of the workers and a total server number for the servers based on a total number of the policy records and based on processor loads or memory loads associated with the servers; wherein each worker performs processing comprising: obtaining a unique policy identifier from a unique entry of the queue; flagging that unique entry as having been addressed; obtaining a corresponding policy record that corresponds to the unique policy identifier; calculating a premium for the corresponding policy record based on the proposed factor-rate and producing a modified premium; recording the unique policy identifier and the modified premium in a shared table that is shared between the workers; and iterating back to the obtaining until each unique entry in the queue is flagged; and providing a reference to the shared table as on-level results that satisfy the on-leveling request.”

With respect to Independent Claim 18:
“determining a total thread number for the threads and a total second server number for the second servers; determining groupings for the threads for each of the second servers, each grouping including a same number of the threads or a different number of the threads; assigning each grouping to a particular one of the second servers; instantiating each thread within each grouping on each of the second servers to process asynchronously and in parallel with one another; dynamically adjusting each grouping, the total thread number, and the total server number as the threads process on the second servers based at least on processor loads or memory loads associated with the second servers; and returning a reference to a shared data store representing application results for processing an application associated with the threads once each entry of the queue is processed by the threads to satisfy the application request; each thread when executed by the corresponding second processor from the corresponding second non-transitory computer-readable storage medium on the corresponding second server causes the corresponding second processor to perform operations comprising: obtaining an entry from the queue; flagging the entry within the queue as having been addressed; obtaining an input record corresponding to the entry; processing the input record using the input parameters producing entry results for the entry; recording the entry results in the shared data store; and iterating back to obtain a next entry from the queue as the entry until each entry of the queue is flagged as having been addressed.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carl et al (8,140,659) describes at least estimated time to complete a transaction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163